Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  Claim 3 reads as “The method of claim 1, wherein said VCU in unable to utilize...” is grammatically incorrect; similarly, claim 14 also reads as “The method of claim 9, wherein said PNU in unable to utilize...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Sheardown et al. (US 20110006912 A1).
In regards to claim 1, Sheardown teaches a method for altering a worker to potential danger, the method comprising: equipping a worker with a personal notification unit (PNU) (Paragraph 28 (70)).  Sheardown then teaches equipping a vehicle with a vehicle communication unit/interface (VCU) (Paragraph 34 (60B)), further establishing a work zone where workers are potentially in danger from an approaching vehicle (Paragraph 70).  The said VCU transmitting vehicle information, said vehicle information including at least one of a direction of travel of said vehicle or an identifier of a track said vehicle is on, to said PNU in said work zone (Paragraphs 34, 70).  Furthermore, Sheardown elaborates by teaching the said PNU determining if said worker equipped with said PNU is in danger from said vehicle based at least in part on said direction of travel of said vehicle or said identifier of said track (Paragraph 70).
In regards to claim 2, Sheardown teaches the VCU utilizes satellite location information, such as GPS to determine said direction of travel of said vehicle or said identifier of said track (Paragraph 70).  
In regards to claim 3, Sheardown teaches the VCU in a situation where it is unable to utilize satellite location information, to determine said direction of travel of said vehicle or said identifier of said track; in which case wayside readers, communicating and reading the position of the vehicle as well as the worker (Paragraph 35).
In regards to claim 6, Sheardown teaches the VCU obtains said direction of travel of said vehicle or said identifier of said track from a central control center (Paragraph 70).  
In regards to claim 7, Sheardown teaches the central control center utilizes radio waves, such as GPS technology as well as wayside reader-transponder communication to determine said direction of travel of said vehicle or said identifier of said track (Paragraphs 35, 70).
In regards to claim 13, Sheardown teaches the PNU determines which area includes said PNU by using satellite location information (Paragraph 70; Figure 18 (40)).  
In regards to claim 14, Sheardown teaches said PNU in a situation where it is unable to utilize satellite location information, to determine which area includes the PNU; in which case wayside readers, communicating and reading the position of the vehicle as well as the worker (Paragraph 35).
In regards to claim 15, Sheardown teaches the PNU utilizes location relative to a beacon placed in said work zone to determine which area includes said PNU, such as a wayside unit in proximity to workers safety device (Paragraph 35).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al. (US 20110006912 A1) in view of Yamamoto (US 20190039627 A1).
In regards to claim 5, Sheardown fails to teach VCU utilizes LiDAR to determine said direction of travel of said vehicle or said identifier of said track.  Yamamoto on the other hand teaches VCU utilizes LiDAR to determine said direction of travel of said vehicle or said identifier of said track (Paragraphs 22 (72), 25).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamamoto’s teaching with Sheardown’s teaching in order to accurately track the direction of the vehicle.
In regards to claim 8, Sheardown fails to teach central control center utilizes LiDAR to determine said direction of travel of said vehicle or said identifier of said track.  Yamamoto teaches central control center utilizes LiDAR to determine said direction of travel of said vehicle or said identifier of said track (Paragraphs 22 (72), 25).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamamoto’s teaching with Sheardown’s teaching in order to accurately track the direction of the vehicle.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al. (US 20110006912 A1) in view of Frederick (US 20100271214 A1).
In regards to claim 9, Sheardown fails to teach a work zone includes an active work area and a silent area.  Frederick on the other hand teaches a work zone includes an active work area and a silent area (Paragraphs.9, 10, 32, 33).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Frederick’s teaching with Sheardown’s teaching in order to avoid false alarms to workers that are safe.
In regards to claim 10, Sheardown modified via Frederick teaches that if the PNU is in said active work area, said PNU warns said worker of said vehicle; and if said PNU is in said silent area, said PNU does not warn said worker of said vehicle (Paragraphs 9, 10, 32, 33).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al. (US 20110006912 A1) in view of Nakabayashi et al.  (US 202010026881 A1).
In regards to claim 11, Sheardown fails to teach work zone includes a restricted area and said PNU warns said worker if said worker enters said restricted area.  Nakabayashi on the other hand teaches work zone includes a restricted/prohibited area and said PNU warns said worker if said worker enters said restricted/prohibited area.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nakabayashi’s teaching with Sheardown’s teaching in order to prevent workers from entering prohibited areas.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheardown et al. (US 20110006912 A1) in view of Williams et al.  (US 20130143586 A1).
In regards to claim 12, Sheardown fails to teach the work zone includes a fenced area and said PNU warns said worker if said worker leaves said fenced area.  Williams on the other hand teaches the work zone includes a fenced area and said PNU warns said worker if said worker leaves said fenced area (Paragraph 25), i.e. alert trigger conditions define what conditions must occur before the user is sent a specific alert. In an embodiment, each alert includes one or more definitions of a geo-fenced area the user must enter or exit to trigger the alert, and dates and times when the alert can be triggered.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Williams’ teaching with Sheardown’s teaching in order to alert workers when they exit a safer region to a potentially dangerous region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685